Citation Nr: 1634875	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  07-05 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to January 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2006 and October 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, regarding entitlement to an increased rating for the Veteran's service-connected residuals of cervical spine fracture with osteoarthritis. In March 2011, the Board remanded the issue of entitlement to TDIU, as the issue was raised in connection with the increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009). In May 2012, the Board denied the TDIU claim; the Veteran appealed the May 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court). In September 2013, the Court issued a memorandum decision that set aside the May 2012 Board decision and remanded this matter to the Board for further action.

In February 2014, the Board remanded this matter for further development. As will be discussed further below, the Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board. See Stegal v. West, 11 Vet. App. 268, 271 (1998).

In November 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO. In July 2009, the Veteran testified at a hearing before the undersigned, sitting at the RO in St. Petersburg, Florida. Transcripts of the hearings are of record.

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran has been granted service connection for residuals of cervical spine fracture with osteoarthritis rated 10 percent disabling prior to December 7, 2006, and 20 percent disabling effective December 7, 2006.

2. The weight of the competent, probative, and credible evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.


CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July
2011 that fully addressed all three notice elements. The letter informed the Veteran
of what evidence was required to substantiate the claim and of the Veteran's and
VA's respective duties for obtaining evidence. The claim was readjudicated in a
January 2012 supplemental statement of the case.

In Dingess v Nicholson, 19 Vet App 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U S C § 5103(a) and 38 C F R. § 3 159(b) requireVA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. The notice provided in July 2011 addressed the type of information mandated by the Court in Dingess.

VA has a duty to assist the Veteran in the development of the claim. This duty
includes assisting the Veteran in the procurement of service medical records and
pertinent treatment records and providing an examination when necessary. See 38
U.S.C.A. § 5103A, 38 C F R. § 3 159. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet App 384 (1993). The RO has obtained the service treatment records, VA clinical records, and private medical records. The Veteran was afforded several thorough and complete VA medical examinations in furtherance of his claim for increase from which the TDIU issue is derived. Specifically, the Veteran received a VA examinations in December 1959, March 1995, March 2006, May 2006, December 2006, September 2008, March 2010, and February 2016. Although the Veteran contends that the last VA examiner did not let him explain how his disability is causing him pain and discomfort, and that she made up her mind before she examined him, the Board finds that the Veteran has been provided several opportunities to set forth his contentions regarding the impact of his service-connected disability upon employment. In addition to the number of VA examinations and lay statements, the Veteran was afforded a hearing before the undersigned in July 2009 and a DRO hearing in November 2006. Therefore, the Board finds that the Veteran's duty to assist has been adequately fulfilled and that his contentions do not warrant an additional VA examination.

Last, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. It is well documented in the claims file that the VA has attempted to obtain the employment records from the Veteran's last job but that such documents have been destroyed. Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v Gober, 14 Vet App 227 (2000), aff'd 281 F. 3d 1384 (Fed Cir. 2002) , Dela Cruz v Principi, 15 Vet. App. 143 (2001).

II. Stegal Compliance

As noted in the Introduction, in February 2014, the Board previously remanded these claims for further development. 

The remand directives instructed the RO to obtain a detailed statement regarding the Veteran's work history as well as his education and training. In July 2014, the Veteran submitted such information in a VA Form 21-8940 Veterans Application for Increased Compensation Based on Employability. Moreover, in a correspondence dated April 2016, the Veteran again reiterated his work history and experience. It is also well documented in the claims file that the Veteran's employment records from his last job have since been destroyed. 

The remand also directed the RO to schedule the Veteran for a VA examination to obtain an opinion as to whether it is at least as likely as not that the Veteran's service-connected disability renders him unable to secure (obtain) substantially gainful employment, and whether it is at least as likely as not that the Veteran's service-connected disability renders him unable to follow (maintain) substantially gainful employment. Accordingly, the Veteran was afforded a VA examination in February 2016. The examiner appropriately asked the Veteran to explain his educational and employment history, and the examiner considered such in his opinion. 

Although, in an April 2016 statement, the Veteran contends that the last VA examiner did not let him explain how his disability is causing him pain and discomfort, and that she made up her mind before she examined him, again, the Board notes that the Veteran has been provided several opportunities to set forth his contentions regarding the impact of his service-connected disability upon employment. In addition to the number of VA examinations and lay statements, the Veteran was afforded a hearing before the undersigned in July 2009 and a DRO hearing in November 2006. Moreover, as the Court has noted, TDIU determinations are not medical questions, but determinations for the Board. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding applicable regulations place responsibility for ultimate TDIU determinations on adjudicators, not medical examiners). Therefore, the Board has reviewed the entire claims record and determined that the issue of TDIU has been adequately developed.

Last, the RO readjudicated the claim in a March 2016 Administrative Decision, and the Veteran was provided a Supplemental Statement of the Case (SSOC) in March 2016.

The Board finds that the VA has adequately developed the Veteran's claim by making sufficient efforts to collect the Veteran's records and by providing the Veteran with appropriate notice, the necessary VA examinations, and a SSOC. Therefore, the Board finds that there has been substantial compliance with its prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III. TDIU Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013). For the above purposes of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability. 38 C.F.R. § 4.16(a). Even when the percentage requirements are not met, entitlement to a total rating may nonetheless be granted, based on referral for extraschedular consideration, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. 
§§ 3.321(b), 4.16(b) (2014). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991). In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014). The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. 38 C.F.R. §4.16(a). 

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period, a TDIU is not warranted.

In the instant case, the Veteran does not meet the schedular criteria for a total disability rating based on individual unemployability. The Veteran is service-connected for residuals of a cervical spine fracture with osteoarthritis rated 20 percent disabling, effective December 7, 2006. 

The Veteran's service-connected disabilities do not meet the schedular criteria for consideration of TDIU, as there is not one disability rated at least 60 percent disabling or two or more disabilities with a combined rating of at least 70 percent with one disability ratable at 40 percent or more. 38 C.F.R. § 4.16(a). A grant of entitlement to a TDIU on a schedular basis under 38 C.F.R. § 4.16(a), therefore, is not for application in this case. 

The Board finds that referral for an extraschedular consideration of a TDIU is not warranted.

The Veteran asserts that his service-connected neck disability prevents him from securing and maintaining substantially gainful employment. The Veteran reports that he last worked as the owner and operator of a travel agency, and that he had previously worked as a designer/ engineer at Jet Propulsion Lab until 1972. See, e.g., March 2010 VA Examination; July 2014, VA Form 21-8940 Veterans Application for Increased Compensation Based on Employability. The Veteran reports that he worked at the Jet Propulsion Lab for 9 years, and completed 50 hours per week. See VA Form 21-8940 Veterans Application for Increased Compensation Based on Employability. The Veteran was employed in a clerical job before service, and since service, he has worked as a salesman in Washington, DC, a draftsman, and a mechanical engineer. The Veteran states that he now spends his time working on his house, doing chores, painting, and cleaning. See February 2016 VA Examination. The Veteran has an Associate's Degree in engineering. Id. The Veteran also reports that he took some classes at California Institute of Technology but that he did not obtain a degree there. Id.

The Veteran consistently reports that in the 1950's he was denied a job at the Fire Department in Washington, DC, because of his service-connected cervical spine disability. See December 2006 DRO hearing; see also August 1995 Correspondence. The Veteran also states that when he moved to California, he was often not able to get health plans because of his injury. See April 2006 Correspondence.

Moreover, the Veteran states that he then became an engineer, but when his job began to require a prolonged amount of time in front of the computer, he was forced to quit because his neck hurt too much from looking at the computer for prolonged periods. See December 2006 VA Examination. Therefore, the Veteran argues that his service-connected disability limits his ability to work in his profession. See August 1995 Correspondence. The Veteran also reports following his career as an engineer, he owned and worked at a travel agency, but the business began to lose money. See March 1995 VA Examination; December 2006 VA Examination. The Veteran asserts that the weather aggravates his neck. See December 2006 DRO hearing. In an April 2006 Correspondence, the Veteran explains that he completed a drive from California to Florida, which required 5 days of driving, and that his pain was aggravated from the driving. 

The March 2006 examination report notes that the Veteran is able to carry out his daily activities, and that the Veteran has not been hospitalized due to his service-connected disability. The March 2006 examination report indicates that the Veteran experiences mild to moderate effects on his daily activities, to include chores, exercise, sports, and travelling. The December 2006 VA examiner also noted the Veteran's decreased neck motion, spasms, and pain, with pain upon turning his head the wrong way. However, the December 2006 examiner reported the Veteran's ability to fish, stay active with shopping, walking, and some chores at home. The December 2006 VA examiner found the Veteran's major functional impact includes many years of daily discomfort and stiffness, and that the Veteran reports that his "neck locks up and pain is exacerbated with prolonged fixed position, such as looking at a computer or driving." 

At the September 2008 VA examination, the Veteran reported symptoms of fatigue, decreased motion, stiffness, weakness, spasms, and pain, with the pain being dull but aggravated by turning the head, lifting the arms, looking upward, using a computer, position of sleep, and weather change. The examiner also reported that the Veteran's neck disability moderately effects the Veteran's ability to complete chores, shop, and travel; severely effects the Veteran's ability to exercise and participate in recreation; and prevents the Veteran's ability to participate in sports. The examiner also noted that the Veteran's functional limitation includes the following:
"Veteran can no longer spend any length of time at the computer, no longer plays tennis[,] yard work and house work are markedly curtailed, and even reading for any period aggravates pain. Still rides bicycle, no restriction on walking, but can only stand short periods (less than 15 minutes) and lifting restricted to less than 30 lbs. [...] The Veteran also has problems driving- unable to turn head."

March 2010 VA examination reports the following functional effects on the Veteran's usual daily activity: mild effects on the Veteran's chores and travelling, and moderate effects on the Veteran's exercise and participation in sports. The examination report further indicates that the Veteran can no longer play tennis, can no longer do long distance driving, and cannot lift more than 30 lbs. due to neck pain. The Veteran did not receive any hospitalization or surgery, but noted decreased motion, stiffness, weakness, spasms, and pain, with the pain being moderate and constant. There was no reported limitation to the Veteran's walking.

Most recently, at the February 2016 VA examination, the examiner found that the Veteran's range of motion did not contribute to functional loss. In addition to completing appropriate examination and testing, the VA examiner reviewed the Veteran's claims file and interviewed the Veteran regarding his education and work history, and determined that it is less likely than not that the Veteran's service-connected neck disability renders him unable to secure (obtain) substantially gainful employment, and that it is less likely than not that the Veteran's service-connected neck disability renders him unable to follow (maintain) substantially gainful employment. The examiner reasoned that the Veteran's range of motion functioning does not demonstrate any weakness or wasting, that the Veteran has an Associate's Degree in engineering, and that the Veteran has significant employment history. Additionally, the examiner noted that the Veteran's range of motion is functional, that the Veteran's medical records do not indicate that the Veteran has uncontrolled cervical spine pain, and that the Veteran goes to the gym and works out regularly.

The Board has also considered the Veteran's testimony before the DRO in December 2006 and before the Board in July 2009. At the December 2006 DRO hearing, the Veteran explained the pain and stiffness that he experiences as a result of his service-connected disability, but stated that he has not missed any days of work because of his condition, nor has he ever been terminated due to his condition. At the July 2009 Board hearing, the Veteran testified that due to his pain he was confined to his bed for about two weeks (not consecutively) over the span of year, but that this was never ordered by a doctor. 

While the Board recognizes that the Veteran's service-connected cervical spine disability has been productive of some occupational impairment, the fundamental question herein is whether the Veteran's service-connected disability renders the Veteran unable to secure or maintain substantially gainful employment. Given the evidence of record, the Board finds that the Veteran's service-connected disability does not render him unemployable. Although the Veteran is limited in occupations, the evidence indicates that the Veteran's education, physical ability, and work history, do not render him unable to follow or secure substantially gainful employment. In other words, although the Veteran may have been precluded from joining the DC Fire Department in 1955, and although the Veteran may be limited from maintaining employment in a job that requires regular use of computers, driving, or heavy lifting, the Board notes the Veteran's diverse skill-set and extensive work history, and finds that such do not indicate that he is unable to secure or maintain substantial employment.   The record indicates that the Veteran is able to complete daily tasks, including shopping, housework, and chores. The Veteran is also able to walk and is able to stand for periods under 15 minutes. In addition to the Veteran's Associate's Degree in engineering and career in engineering, the Veteran's employment history includes clerical jobs, a career as a salesman, and a career in the travel business. The record also indicates that the Veteran closed down his travel business when it began to lose money, and that the Veteran denied terminations due to his physical disability. See March 1995 VA Examination; December 2006 DRO hearing. Moreover, the record does not indicate that the Veteran's disability necessitated frequent medical treatment or hospitalizations. Therefore, when considering the entire claims file, the evidence of record demonstrates that the Veteran has diverse education, training, and work experience, and that his service-connected disability does not, in and of itself, render the Veteran unable to secure or follow a substantially gainful occupation. 

Thus, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for TDIU. 38 USCA §5107, 38 C F R § 4 3.


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


